Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Representation Learning of Knowledge Graphs via Fine-Grained Relation Description Combinations to He et al, hereinafter, “He”.
Claim 1. A method for classifying a natural language sentence, comprising: receiving a textual sentence; He [C. CNN For Modeling Sentence] teaches Originally proposed for computer vision, CNN model is widely applied in natural language processing and has achieved excellent results in sentence modeling
He [III. Methodology] A.  Overall Architecture
identifying one or more links between a sentence representation and a synthesized document, He [Introduction] teaches knowledge graphs, which organize human knowledge into structured information, are crucial resources for some intelligent applications such as question answering, personalized recommendation system and Web search [19]. A typical knowledge graph usually arranges multi-relational data in the form of triple facts (head entity, relation, tail entity) which is abbreviated as (h,r,t).
He [B. Representation Learning With Textual Information] teaches textual information is significant in representation learning of knowledge graphs, which has attracted great attention recently. It can be considered as a supplement to triple facts that has shown significant contribution to represent knowledge graphs. Reference [22] makes an attempt to project words and entities into a same continuous vector space jointly by alignment models in Wikipedia anchors and entity names. Reference [28] proposes a joint learning approach that learns the vectors of entities by leveraging resources of both graph knowledge and text data. However, those methods neglect the word orders of descriptions and struggle with ambiguity while using entity names. Reference [25] proposes description-based representations for entities constructed from entity descriptions with CBOW or CNN, which can model entities in zero-shot scenario. Reference [14] proposes a model that captures the compositional structure of textual relations, and jointly optimizes entity, knowledge base, and textual relation representations. Different from previous works which make use of text data about entities, we present a model to integrate the structural knowledge of triples with text about relations for representation learning.
He [C. CNN for Modeling Sentence] teaches the bag-of-word (BOW) model [1], [21] uses a fixed length vector of word counts to represent text. However, the model disregards word sequences with ignoring word orders in sentences and is vulnerable to the sparsity problem, which results in poor generalization performance. Originally proposed for computer vision, CNN model is widely applied in natural language processing and has achieved excellent results in sentence modeling [12], search query retrieval [17], semantic parsing [26] and other traditional NLP tasks [8]. Zhang et al. [12] present a convolutional framework called the Dynamic Convolutional Neural Network (DCNN) which can be used for the semantic modeling of sentences. In [29], the authors explore the application of temporal ConvNets to text which are considered as a kind of raw signal at the character level. Reference [13] explores sentence-level classification tasks with convolutional neural networks trained on word vectors, and obtains excellent results in the experiments. Conneau et al. [9] propose a novel framework where small convolutions and pooling operations are used only on the character for text processing. In our CNN encoder, we use the word embeddings learned from significant amounts of unlabeled data other than the randomly initialized embeddings inspired by [8].
He [III. Methodology] A.  Overall Architecture
He [Introduction] teaches In the RTKRL model, we model the fact triples along with their relation descriptions for the embedding of relations. We acquire text-based representations with considering the relation descriptions, and the structure-based representations are obtained by translation-based methods. The relation representations are modeled by projecting text-based and structure-based representations into a same continuous low-dimensional vector space. 
wherein the sentence representation is generated using the textual sentence, and He [Link Prediction] teaches the improvement of our model over the baselines could be attributed to the following reasons: (1) CNN encoder extracts text-based representations successfully from the textual information in description and could supply implicit information for representation learning of knowledge graph.
He Introduction, Figure 1. teaches Example of relation descriptions in Freebase We treat the descriptions of astronauts as fine-grained descriptions for astronauts is the third layer of this relation. The descriptions explain what astronauts are well. Even those who have little knowledge of astronauts would be able to understand that Buzz Aldrin is a person called astronaut worked at NASA based on the descriptions. We want to extract the features of the descriptions with a convolutional neural network (CNN) for improving the performance of link prediction and other tasks.
wherein the synthesized document is generated from a knowledge graph; He [Introduction] teaches knowledge graphs, which organize human knowledge into structured information, are crucial resources for some intelligent applications such as question answering, personalized recommendation system and Web search [19]. Examiner interprets structured information into a synthesized document.
and classifying the textual sentence using the one or more links. He [C. CNN For Modeling Sentence] teaches reference [13] explores sentence-level classification tasks with convolutional neural networks trained on word vectors, and obtains excellent results in the experiments.
He Introduction, Figure 1.
Claim 2. The method of claim 1, wherein one or more relational triplets are used to construct the knowledge graph, wherein the one or more relational triplets include a subject, object, and a relation between the subject and the object. He [Introduction] teaches knowledge graphs, which organize human knowledge into structured information, are crucial resources for some intelligent applications such as question answering, personalized recommendation system and Web search [19]. A typical knowledge graph usually arranges multi-relational data in the form of triple facts (head entity, relation, tail entity) which is abbreviated as (h,r,t). Examiner interprets head entity, relation, and tail entity to be the subject, relation and object, respectively.  
Claim 3. The method of claim 2, wherein the synthesized document is constructed using the one or more relational triplets. He [Introduction] teaches knowledge graphs, which organize human knowledge into structured information, are crucial resources for some intelligent applications such as question answering, personalized recommendation system and Web search [19]. A typical knowledge graph usually arranges multi-relational data in the form of triple facts (head entity, relation, tail entity) which is abbreviated as (h,r,t). Examiner interprets head entity, relation, and tail entity to be the subject, relation and object, respectively. Examiner interprets structured information into a synthesized document.
He [Introduction] teaches In the RTKRL model, we model the fact triples along with their relation descriptions for the embedding of relations. We acquire text-based representations with considering the relation descriptions, and the structure-based representations are obtained by translation-based methods. The relation representations are modeled by projecting text-based and structure-based representations into a same continuous low-dimensional vector space. 
Claim 4. The method of claim 2, further comprising: encoding the one or more relational triplets to produce one or more low-dimensional vector representations for the knowledge graph. He [Abstract] teaches knowledge representation learning attempts to represent entities and relations of knowledge graph in a continuous low-dimensional semantic space. However, most of the existing methods such as TransE, TransH, and TransR usually only utilize triples of knowledge graph. Other important information such as relation descriptions with relevant knowledge is still used ineffectively. To address these issues, in this paper, we propose a relation text-embodied knowledge representation learning method, in which relation descriptions are adopted as side information for representation learning. More specifically, we explore a convolutional neural model to build representations of fine-grained relation descriptions. Furthermore, knowledge representations of triples and representations of fine-grained relation descriptions are jointly embedding.
Claim 5. The method of claim 4, wherein the one or more relational triplets are encoded using a translating embedding (TransE) algorithm. He [2) Parameter Settings] teaches we execute TransE, TransH and TransR as our baselines following the same experimental settings reported in their papers, and we use the RTKRL method along with one of the three translation-based models for the purpose of comparison in evaluation.  
Claim 6. The method of claim 4, wherein the one or more relational triplets are encoded using a multi-layer convolutional model for link prediction. He [E. Convolutional Neural Network Encoder] teaches convolutional neural network is a high-performance feedforward neural network with convolution layers and pooling operations, It has recently been used to improve the state of the art in large-scale image classification and speech recognition by a large margin [10], [15] and has achieved excellent results in some natural language processing tasks such as sentence modeling, semantic parsing, prediction, search query retrieval and classification. In view of CNN is capable of capturing global and local features and significantly enhancing the efficiency and accuracy, we use the CNN encoder to capture the implicit information contained in the relation descriptions. The convolutional neural network encoder in this paper is shown in Fig. 3. In the CNN encoder, there have five layers. We process the descriptions of relations and treat them as inputs of the CNN encoder.
He [B. Link Prediction] teaches link prediction aims at predicting the missing h or t when a triple (h,r,t) is given, used in [3] and [5]…
He FIGURE 5. Example of link prediction.
Claim 7. The method of claim 6, wherein the multi-layer convolutional model is designed using a ConvE algorithm. He [E. Convolutional Neural Network Encoder] teaches convolutional neural network is a high-performance feedforward neural network with convolution layers and pooling operations, It has recently been used to improve the state of the art in large-scale image classification and speech recognition by a large margin [10], [15] and has achieved excellent results in some natural language processing tasks such as sentence modeling, semantic parsing, prediction, search query retrieval and classification. In view of CNN is capable of capturing global and local features and significantly enhancing the efficiency and accuracy, we use the CNN encoder to capture the implicit information contained in the relation descriptions.
Claim 8. The method of claim 7, wherein the ConvE algorithm is designed using a convolutional layer, a projection layer and an inner product layer. He [F. CNN With Convolution] and [G. CNN with Pooling]
Claim 9. The method of claim 2, further comprising: embedding the knowledge graph to generate a pool of vector representations for the one or more relational triplets. He [G. CNN with Pooling]
Claim 10. The method of claim 9, further comprising: encoding the one or more relational triplets to produce one or more low-dimensional knowledge vector representations. He [A. Translation-Based Models] teaches there are various methods in representation learning for knowledge graphs and great advances have been made in these methods in recent years. TransE [5] considers the relations as translating operations from head entities to tail entities in a low-dimensional vector space. 
Claim 11. The method of claim 1, further comprising: encoding the textual sentence to produce a low-dimensional textual vector representation. He [C. CNN For Modeling Sentence] , 
Claim 12. The method of claim 11, wherein a long short-term memory network is used to encode the textual sentence to produce the low-dimensional textual vector representation. Ma [Abstract] teaches a long-term memory network method and system for text comprehension. A recurrent neural network can be provided, which includes an external memory module and a long-short term memory unit, wherein said recurrent neural network encodes raw text information into vector representations, forms memories, finds relevant sentences to answer questions, and generates multi-word answers to said questions utilizing the long short term memory unit.  
Claim 13. The method of claim 11, wherein a convolutional neural network is used to encode the textual sentence to produce the low-dimensional textual vector representation. . He [D. Position Features]
Claim 14. The method of claim 13, wherein the convolutional neural network includes one or more convolutional layers, one or more pooling layers, and a fully connected layer. He [E. Convolutional Neural Network Encoder] teaches in view of CNN is capable of capturing global and local features and significantly enhancing the efficiency and accuracy, we use the CNN encoder to capture the implicit information contained in the relation descriptions. The convolutional neural network encoder in this paper is shown in Fig. 3. In the CNN encoder, there have five layers. We process the descriptions of relations and treat them as inputs of the CNN encoder.
Claim 15. The method of claim 11, further comprising: retrieving a top-K relevant entities from the low-dimensional textual vector representation. He [B. Link Prediction] teaches Evaluation Protocol: In this paper, we follow the protocol used in TransE [3]. For every test triple (h,r,t), we substitute the head/tail entity h/t with every entity e in turn in the dataset and calculate the score of dissimilarity of the corrupted triplet (h,r,e) by function fr . Acquiring the scores, we rank it in an ascending sort order and obtain the rank of the original correct triplet. Following [5], we treat two measures as our evaluation metric: (1) the proportion of correct entities in top-10 ranked entities (Hits@ 10); (2) the mean rank of the correct entities. A good embedding model should achieves a high Hits@10 and a low mean rank.
He [C. CNN For Modeling Sentence] teaches the bag-of-word (BOW) model [1], [21] uses a fixed length vector of word counts to represent text. However, the model disregards word sequences with ignoring word orders in sentences and is vulnerable to the sparsity problem, which results in poor generalization performance. Originally proposed for computer vision, CNN model is widely applied in natural language processing and has achieved excellent results in sentence modeling [12], search query retrieval [17],
Claim 17. A method for classifying a natural language sentence, comprising: receiving a textual sentence; He [C. CNN For Modeling Sentence] teaches Originally proposed for computer vision, CNN model is widely applied in natural language processing and has achieved excellent results in sentence modeling
He [III. Methodology] A.  Overall Architecture
encoding one or more relational triplets provided by a knowledge graph to produce a low-dimensional knowledge vector representation; encoding the textual sentence to produce a low-dimensional textual vector representation; identifying one or more links between the low-dimensional knowledge vector representation and the low-dimensional textual vector representation; He [D. Position Features ] teaches Reference [27] proposes position features which are considered as a combination of the relative distances of the current word to w1 and w2. Given a sentence represented as a sequence s = (w1,w2, . . . ,wn), in which wi is the i-th word of this sentence, we mark the relation name as 0, and the position features of other words are relevant to the distance to relation name. The words on the left are marked positive values, and negative values for the right words The position features having a distance larger than d are marked as -d or d. Relative distances are projected into a low-dimensional vector d, and PF = [d]. The word representations are represented as [WF, PF] T , which is treated as the input of the CNN encoder.
and classifying the textual sentence using the one or more links. He [D. Position Features ] teaches Reference [27] proposes position features which are considered as a combination of the relative distances of the current word to w1 and w2. Given a sentence represented as a sequence s = (w1,w2, . . . ,wn), in which wi is the i-th word of this sentence, we mark the relation name as 0, and the position features of other words are relevant to the distance to relation name. The words on the left are marked positive values, and negative values for the right words The position features having a distance larger than d are marked as -d or d. Relative distances are projected into a low-dimensional vector d, and PF = [d]. The word representations are represented as [WF, PF] T , which is treated as the input of the CNN encoder.
Claim 18. It differs from claim 1 in that it is a system operable to perform the method of claim 1. Therefore claim 18 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 19. It differs from claim 2 in that it is a system operable to perform the method of claim 2. Therefore claim 19 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 20. It differs from claim 3 in that it is a system operable to perform the method of claim 3. Therefore claim 20 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Representation Learning of Knowledge Graphs via Fine-Grained Relation Description Combinations to He et al, hereinafter, “He” in view of US 2018/0165554 A1 to Zhang et al., hereinafter, “Zhang”.
Claim 16. The method of claim 1, further comprising: indexing the synthesized document to be text-searchable. Zhang [0113] teaches any text information may be transformed into a universal representation and stored in a unified language-independent form, which is subjected to indexing with all the capabilities derived therefrom. The concepts and their attributes may be indexed, since any concept (i.e., an assertion expressed in universal terms) may be enumerated, recorded, and found (searchable). This universal representation of text information may be a unified platform for constructing practically any NLP application. In some embodiments, the universal representation may include semantic class information for each word in the textual information.
Thus, it would have been obvious to one of ordinary skill in the art to modify identifying one or more links between a sentence representation and a synthesized document by He with Zhang’s teaching of indexing the synthesized document to be text-searchable. One would have been motivated to perform this combination due to the fact that it allows one to incorporate label information into its objective function, which allow the learned representation to be directly coupled with the task of interest, Zhang [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661